Citation Nr: 1709756	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-00 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for migraine headaches.

 2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for bleeding ulcers.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bleeding ulcers.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), prior to March 25, 2016.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1969 to December 1970, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Given the complicated procedural history in this case, the Board will begin by detailing it here for clarity.  The September 2008 rating decision granted service connection for posttraumatic stress disorder (PTSD) and denied service connection for both migraine headaches and bleeding ulcers.  The Veteran appealed the initial rating for PTSD only; that is, he did not appeal the service connection claims for migraines and ulcers at that time.  The PTSD appeal was decided by the Board in a final, July 2013 decision; thus, that issue is no longer before the Board.  However, in its decision, the Board found that the issue of entitlement to a total rating based on individual unemployability (TDIU) had been raised by the record as part and parcel of the Veteran's increased rating claim on appeal.  The Board therefore took jurisdiction of the TDIU issue and remanded it for initial adjudication by the agency of original jurisdiction (AOJ).  

Concurrently, in October 2010, the Veteran again raised the issues of entitlement to service connection for migraines and ulcers.  The October 2011 rating decision referenced above denied reopening the claims.  In May 2012, the Veteran filed a timely notice of disagreement (NOD) regarding that decision.  At the time of the Board's July 2013 decision, it noted that the AOJ had not yet issued a statement of the case replying to the Veteran's NOD and directed it to do so on remand.  Such was issued in January 2014, and the Veteran perfected his appeal in March 2014.

In May 2014, the Veteran raised a new claim for an increased rating for PTSD.  The AOJ erroneously notified the Veteran that the issue was "on appeal" and would not be addressed at that time.  This was erroneous, as the Board had already decided the increased rating claim for PTSD in its July 2013 Board decision.  

In a March 2015 rating decision, the AOJ denied TDIU.  Although the Veteran submitted an NOD to appeal the decision, such was unnecessary, because the Board had already taken jurisdiction of the TDIU claim in its July 2013 decision.    
The Veteran appeared at a hearing before the Board in March 2016, at which time the undersigned Veterans Law Judge took testimony on the three issues before her - whether new and material evidence had been submitted to reopen the claims of service connection for migraines and ulcers, and entitlement to TDIU.  A transcript of the hearing is of record.

In June 2016, the RO readjudicated the TDIU claim in a supplemental statement of the case (SSOC) and erroneously included entitlement to an increased rating for PTSD.  Although the representative unnecessarily submitted a VA Form 9 in response to the SSOC, the increased rating claim is not properly before the Board. 

The issues of entitlement to service connection for migraine headaches and bleeding ulcers are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a final September 2008 rating decision, entitlement to service connection for migraine headaches was denied, based on a finding that there was no evidence of the disability during service.
2.  In a final September 2008 rating decision, entitlement to service connection for bleeding ulcers was denied, based on a finding that there was no evidence of the disability during service.

3.  Evidence received since the September 2008 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for migraine headaches.

4.  Evidence received since the September 2008 rating decision is not cumulative and redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bleeding ulcers.

5.  The percentage criteria for TDIU were met as of December 31, 2007, and the Veteran was precluded from securing or following substantially gainful employment by his service-connected posttraumatic stress disorder (PTSD), prior to March 25, 2016.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § § 3.104, 20.1103 (2016).

2.  The September 2008 rating decision that denied entitlement to service connection for bleeding ulcers is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § § 3.104, 20.1103 (2016).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016). 

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bleeding ulcers.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5.  Prior to March 25, 2016 , the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claims of Entitlement to Service Connection for Migraine Headaches and Bleeding Ulcers

In February 2008, the Veteran raised a claim of service connection for migraine headaches and bleeding ulcers.  In a September 2008 rating decision, the RO considered service treatment records, VA medical treatment records from September 2006 to July 2008 and a statement from the Veteran and denied service connection for migraine headaches and bleeding ulcers.  The RO found that the Veteran's service treatment records were silent for diagnoses, treatment, or complaints of migraine headaches and bleeding ulcers.  The RO concluded that, in the absence of medical evidence showing migraine headache or bleeding ulcer conditions that were incurred in or aggravated by military service, the claim must be denied.

Rating decisions are final and binding based on the evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

In September 2008, the Veteran was advised of the rating decision and his appellate rights.  However, no further communication regarding his claim for entitlement to service connection for migraine headaches and bleeding ulcers was received until well after a year, in October 2010, when VA received his second application for such claims.  Therefore, the September 2008 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2002)[(West 2015)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007)[(2016)].  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary will reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Evidence added to the record since the September 2008 rating decision includes lay statements from the Veteran, a statement in support of the Veteran's claims from C. Dudzik, May 2011 VA clinical treatment notes, medical treatment records furnished by the Social Security Administration (SSA), private treatment records, and the Veteran's testimony from the March 2016 hearing.

In his June 2011 statement in support of his claim, the Veteran noted that his migraine headaches have occurred one to two times per week for the past forty-one years, and that his stomach bleeds for weeks at a time when he eats the "wrong thing."  An October 2005 Saint Margaret Mercy medical treatment record provided by the SSA in January 2014 noted he had a history of bleeding ulcers since 1971, shortly after separation from service.  An August 2013 private psychological disability examination conducted by Dr. J. Rubin, and received by VA in December 2013, noted a history of migraines.  The Veteran testified at the March 2016 hearing that he first remembered suffering from headaches in basic training.

In light of the new evidence indicating the Veteran first experienced migraine headaches in basic training, and notations of a history of bleeding ulcers since 1971, the Board finds that the evidence received since the September 2008 rating decision is neither cumulative nor redundant and raises the possibility of substantiating the claims for service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claims for migraine headaches and bleeding ulcers were previously denied as the record failed to show the Veteran was diagnosed or treated for either in service.  Since the September 2008 rating decision, the evidence of record notes testimony that the Veteran's headaches began in service and shows a history of ulcers that potentially began in 1971, shortly after his separation from service.  

The Board finds that new and material evidence has been received, and the claims of entitlement to service connection for migraine headaches and bleeding ulcers are reopened.  However, as will be discussed fully below, the issues are remanded for further development that is necessary before the Board can decide the appeal. 



II.  TDIU

The Veteran contends that his service-connected disabilities render him unemployable.

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran at this time is only service-connected for PTSD, which was rated as 70 percent disabling, effective December 31, 2007.  He has met the minimum percentage requirements for an award of a TDIU set forth in 38 C.F.R. § 4.16(a), as of that date.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected PTSD.

The Veteran is currently not employed.  He testified at his hearing that he had two and a half years of college, and training in an electrical apprenticeship for four years.  His claim for TDIU lists October 2006 as his last working day as a full-time electrical contractor; however, Social Security Administration (SSA) records note that the Veteran's earnings records indicated employment with M.P.E., an electrical company, in 2008.

In February 2008, the Veteran indicated his PTSD symptoms included sleep disturbances, forgetting to take his medication, irritability, isolation/avoidance, anger issues, nightmares/flashbacks of Vietnam with depressed mood at times, limited insight, impulsive judgment, some constriction in affect, and fair to good hygiene.  The Global Assessment of Functioning (GAF) scores over time were noted as ranging from 50 to 53 in connection with his treatment.

A March 2008 statement from C. Mosley, MSW noted that the Veteran experienced sleeping problems; recurrent and intrusive recollections of events; difficulties with stress or disturbances, which caused clinically significant impairment in social, family, and other impairment areas of functioning; difficulty with interpersonal and social interactions; intrusive thoughts of war; withdrawn behavior and other stress-related symptoms.  C. Mosley  noted a diagnosis of PTSD with a GAF score of 33.

The Veteran was afforded a VA examination in July 2008 in which he reported PTSD symptoms to include fighting at work, relationship problems due to his temper, losing interest in activities and becoming socially withdrawn, recurrent or distressing/intrusive memories, avoidance, feelings of detachment or estrangement, restricted range of affect, sleep disturbances, irritability or outbursts, hypervigilance, and exaggerated startle response.  Mental status examination showed disheveled appearance, alert consciousness, oriented with normal speech, normal thought processes, visual and auditory hallucinations, dysphoric mood, unimpaired memory, normal concentration and attention, and no current suicidal ideation.  The examiner diagnosed PTSD with a GAF score of 48.

In a January 2011 VA examination, the Veteran reported PTSD symptoms that included physical violence at work, temper and anger, nightmares and flashbacks, avoidance, being constantly on guard, minimal social relationships and activities, and passive suicidal ideation but no action.  He also reported being incarcerated after shooting a man during an argument.  The examiner noted that psychiatric symptoms were moderately severe, frequent and chronic.  Mental status examination showed his thought process as logical sequential, no psychotic thought disorganization, judgement and insight were fair, there were no delusions or hallucinations, ability to maintain minimal hygiene was adequate, orientation was good, memory was adequate, speech was normal, there were no panic attacks, and affect was constricted.  The diagnosis was PTSD with a GAF score of 50.

A private examination in April 2012 showed, in pertinent part, a diagnosis of PTSD with a GAF score of 50.  The Veteran reported symptoms to include obsessional rituals which interfere with routine activities (getting up hourly at night to check his home); persistent irrational fears; depression affecting his ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene (sometimes); difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; and suicidal ideation.  The private examiner opined that the Veteran was not capable of performing full-time competitive work with his psychological symptoms and limitations.  

September 2012 VA treatment notes found the Veteran to have difficulty concentrating, irritability, and depressed mood nearly every day, loss of interest, lack of grooming and hygiene, paranoia, anger management, disconnection socially, isolation, chronic insomnia and hypervigilance. 

In February and March 2013, the Veteran received active behavioral flags in the VA's Computerized Patient Record System (CPRS).  The February 2013 note indicated "continual struggles with anger and managing frustration, socially withdrawn, preferring to be left alone, discomfort in crowds, depressed most of the time, not having the motivation to perform activities, periods of being easily agitated by his environment, periodic suicidal ideation, not involved in activities, continual problems with neighbors, neglect in physical appearance, decrease in maintaining hygiene (showers about twice a week), and attending to tasks has decreased."  The March 2013 note stated that the Veteran became upset due to VA's garnishment of his checks and that he threatened staff.  It was further indicated that he represented a significant risk for future disruptive behavior.   

In an August 2013 examination conducted by telephone, Dr. J. Rubin reported the Veteran was last employed as a journeyman wireman with L.E in 2008.  The examination noted he experienced general nervousness, tension, anxiety/fear, nightmares, sleep disturbance, feeling weak and fatigued, concentration problems, forgetfulness, irritability/impatience, arguments with others, tendency to withdraw, sensitivity to noise, avoidance of situations, flashbacks (of traumatic situations), increased distractibility, hopelessness about the future, among other symptoms.  The examiner diagnosed PTSD with a GAF score of 48, and opined that the Veteran's psychiatric impairment would prevent him from performing full-time competitive work.  

An August 2014 VA examination showed a diagnosis of PTSD.  The examiner found that the Veteran's level of functioning slightly declined, as the Veteran reported being easily irritated by others or sudden changes in his environment.  The examiner evaluated his degree of functionality as exhibiting mild to moderate limitations in the area of social interaction and adaptation.  He exhibited minimal limitations in the areas of concentration, persistence, and pace and initiating or participating in any activity of daily living.  He had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that people within his range have been able to obtain and maintain employment.  

The March 2016 VA examiner referred to the Veteran's February 2013 CPRS behavioral flag in discussing his functional impact.  The examiner found that he has a continual struggle with anger and managing frustration, he is socially withdrawn, prefers to be left alone, has discomfort in crowds, depressed most of the time, no motivation to perform activities, periods of being easily agitated by his environment, periodic suicidal ideation (none at the present time), not involved in activities, continual problems with neighbors, neglect in physical appearance, decrease in maintaining hygiene (showers about twice a week), and attending to tasks has decreased.  He exhibited noticeable limitations in the areas of concentration, persistence, and pace and initiating or participating in any activities of daily living.  The examiner noted that in a work-related environment, he may exhibit recognizable difficulty in sustaining or focusing on tasks for extended periods of time at work, working in close proximity to others, and completing a workday/week without being disrupted by psychologically-based symptoms.  

The Veteran testified at his March 2016 hearing that he last worked in 2006.  Additionally, he stated that he could not maintain employment within the union he worked with because he was consistently in altercations with employees.  He stated that, thereafter, he worked as his own boss as a contractor for approximately 25 years, and found himself in altercations with his clients as well.  He contends that his inability to work with others, without being irritated, and inappropriate behavior prevents him from maintaining substantially gainful employment as an electrician.

Throughout the pendency of the appeal, the Veteran has reported that his service-connected PTSD symptoms prevent him from functioning in his former employment as an electrician.  Indeed, his total rating as of March 25, 2016 reflects this.  Even prior to that date, however, when focusing solely on unemployability, the Board finds that he has been shown to maintain a disability picture manifested by a serious disruption approaching an inability to establish and maintain effective relationships.  As he testified at his hearing, his inability to maintain relationships has been difficult, and it has prevented him from securing or following substantially gainful employment.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as an electrician, due to his continual struggle with anger and managing frustration, his concentration difficulties, and his violent altercations with others, among other symptoms.  The Board finds that this establishes entitlement to TDIU, prior to his total rating on March 25, 2016.  


ORDER

The claim of entitlement to service connection for migraine headaches is reopened; the claim is granted to that extent only.

The claim of entitlement to service connection for bleeding ulcers is reopened; the claim is granted to that extent only.

The claim of entitlement a total disability rating based on individual unemployability, due solely to service-connected PTSD, and prior to March 25, 2016, is granted, subject to regulations applicable to the payment of monetary benefits.
REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As the Veteran's claims have been reopened, the Board now analyzes the merits of the claims.  However, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.  

Parenthetically, the Veteran testified that he was treated for headaches by his primary-care physician, Dr. D. Madden, within a year of separation from active service in 1971, and also that a short time later, he was seen by a neurologist by the name of Dr. D. Moskovichi.  VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A (a) (West 2015); 38 C.F.R. § 3.159 (c), (d) (2016).  However, given that the Veteran also testified that he believed both doctors to be dead, and given the forty six years that have elapsed since the purported treatment, additional efforts to locate these records would be futile.  
 
Regardless, VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d)(2) (West 2015); 38 C.F.R. § 3.159 (c)(4)(i) (2016); Id. at 79, 81 (2006).  

The Veteran claims he incurred migraine headaches and bleeding ulcers during service, and that the symptoms have persisted since service.  The Veteran's service treatment records include his October 1968 pre-induction examination that indicated he had "nervous indigestion with sleep disturbance."  The Veteran has testified that he began experiencing headaches in basic training.  Post-service medical treatment records note a diagnosis of migraine headaches in October 2005.  Throughout his treatment records, there are indications of a history of migraine headaches and bleeding ulcers.  He is competent to report the headaches he experienced during and after service; this is sufficient to trigger VA's duty to assist.  The Board is now in need of sufficient medical evidence to make a decision on the claims.  Given that there are no VA examinations of record, the Board finds that a VA examination is warranted in order to fully evaluate the Veteran's claims.
   
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate examination(s) to determine whether he has current diagnoses of migraine headaches and bleeding ulcers that are due to a disease or injury in service.  The examiner(s) must review the claims file. Any indicated tests and studies must be accomplished. 

Based on a review of the file, the examiners are asked to render opinions as to the following:

a. whether the Veteran currently has migraine headaches and bleeding ulcers.

b. if so, whether the Veteran's current migraine headaches and bleeding ulcers, at least as likely as not, (50 percent probability or greater) had its onset in service, or is otherwise the result of an in-service disease or injury. 

Review of the entire file is required; however, attention is invited to:  the service treatment records in which there is a record of the October 1968 pre-induction examination that indicated the Veteran had "nervous indigestion with sleep disturbance." (VBMS, document labeled STR-Medical, receipt date May 30, 2014, page 9 of 30); and the Veteran's sworn testimony regarding being treated with excessive Tylenol and Maalox for migraines and stomach issues within a year of separation from service, and those treatments causing stomach ulcers as early as 1971 (VBMS, document labeled Hearing Testimony, receipt date March 22, 2016, pages 3-7 on headaches; pages 10-12 on ulcers).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


